Citation Nr: 0629889	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to an earlier effective date prior to May 17, 
2002, for the grant of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which granted service connection for 
PTSD and assigned a 30 percent disability evaluation 
effective from May 17, 2002.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

The Board also observes that the veteran's representative 
submitted a statement in June 2004 in which he contended that 
the veteran was entitled to a total rating based upon 
individual unemployability.   It is unclear as to whether the 
veteran intended to file a claim for a total evaluation based 
on individual unemployability due to service-connected 
disabilities (TDIU).  However, that matter is not currently 
before the Board because it has not been prepared for 
appellate review.  Accordingly, that matter is referred to 
the RO for appropriate action.

The issue of entitlement to a higher initial evaluation for 
PTSD will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A formal or informal claim for service connection for 
PTSD was not received prior to the claim filed on May 17, 
2002.



CONCLUSION OF LAW

The requirements for an effective date prior to May 17, 2002, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.157, 3.159, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

With respect to entitlement to an earlier effective date for 
the grant of service connection for PTSD, the Board has 
determined in the decision below that there is no legal 
entitlement to the claimed benefits as a matter of law.  The 
notice provisions and duty to assist provisions of the VCAA 
are not applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
As there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claims as a matter of 
law, the VCAA is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of the duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim for an earlier 
effective date.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the issue of entitlement to an earlier 
effective date for the grant of service connection for PTSD 
without further development.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A.                   
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date 
of an award of disability compensation based on a claim to 
reopen after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that May 17, 
2002, is the correct date for the grant of service connection 
for PTSD.  While the appellant has alleged that he is 
entitled to an earlier effective date prior to May 17, 2002, 
for the grant of service connection for PTSD, there is no 
basis under the governing legal criteria to establish that an 
earlier effective date is warranted.

At the outset, the Board notes that the veteran's claim for 
service connection for PTSD was previously considered and 
denied by the RO in a rating decision dated in August 1982.  
The veteran was notified of that decision and of his 
appellate rights, but he did not file a notice of 
disagreement with the decision during the requisite period of 
time.  Rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Following the issuance of the August 1982 rating decision, 
the veteran first presented his application to reopen his 
claim for service connection for PTSD in a statement received 
on May 17, 2002.  The record does not contain any statement 
or action dated earlier than May 17, 2002, indicating an 
intent to file an application to reopen his previously denied 
claim.  

The Board does acknowledge the argument advanced by the 
veteran's representative in a November 2003 statement 
contending that VA medical records dated in May 1989 and 
January 1990 should be construed as claims.  Although those 
treatment records do show that the veteran sought treatment 
for and was diagnosed with PTSD, the veteran did not express 
any intent to file a claim for service connection at that 
time.  Indeed, the veteran never requested that his PTSD be 
service-connected prior to May 17, 2002.  Rather, he merely 
sought treatment for the disorder.  As such, it was not clear 
that the veteran intended to file a claim.   While VA is 
obligated to consider all possible bases for compensation, 
this does not mean that it must consider claims that have not 
been raised.  See Dunson v. Brown, 4 Vet. App. 327, 330 
(1993) (an informal claim must identify the benefit sought); 
Cf. Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that 
the Board is not required to anticipate a claim where no 
intention to raise it was expressed).  Therefore, the Board 
finds that the veteran did not express intent to file a claim 
for service connection for PTSD during his VA treatment prior 
to May 2002.  

The Board further observes that the veteran did seek 
treatment for PTSD within one year prior to his claim 
received on May 17, 2002.  VA regulations provide that once a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of reports of outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  However, the Board notes that the type of 
reopening contemplated by the regulation is one for 
compensation where a claim for service connection for a 
disability has been allowed but "compensation disallowed for 
the reasons that the service-connected disability is not 
compensable in degree." 38 C.F.R. § 3.157(b).  See MacPhee v. 
Nicholson, No. 05-7089 (Fed. Cir. August 15, 2006) (holding 
that medical records do not satisfy the regulatory 
requirements of an informal claim if the condition disclosed 
in the medical records had not previously been determined to 
be service-connected);  See also Crawford v. Brown, 5 Vet. 
App. 33 (1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.").  That is not the situation here.  Rather, a 
claim for service connection for PTSD was denied in August 
1982.  Thereafter, the RO reopened the claim in November 2002 
and granted service connection for PTSD.  Thus, the reopening 
of the claim for service connection is not the kind of 
reopening that is contemplated by 38 C.F.R. § 3.157(b).  In 
this case, no formal claim for service connection for PTSD 
had ever been allowed before the November 2002 rating 
decision was promulgated.  Accordingly, the provisions of 
section 3.157(b) do not apply in this case.  Therefore, the 
Board concludes that the veteran's treatment within one year 
prior to May 17, 2002 does not constitute an informal claim 
for service connection.

The Board notes that the veteran's representative has cited 
to McGrath v. Gober, 14 Vet. App. 28 (2000), for the 
proposition that adjudication of a pending claim is required 
when an effective date is assigned.  In McGrath, the Court 
held that the date on which the evidence is submitted is 
irrelevant when an original claim for benefits is pending.  
However, in that case, there was an outstanding pending claim 
that was still open.  In the present case, as discussed 
above, there was no pending claim prior to the statement 
submitted on May 17, 2002.  

The Board also observes the argument raised by the veteran's 
representative contending that 38 C.F.R. §3.400(q) and 
38 C.F.R. § 3.400(r) are invalid.  In this regard, the 
representative has argued that these regulatory provisions 
contradict the plain language of 38 U.S.C.A. § 5110.  
However, that argument has been specifically rejected by the 
United States Court of Appeals for the Federal Circuit. Sears 
v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Accordingly, 
such an argument cannot be used to support the veteran's 
appeal.

In summary, the veteran's statements and the medical evidence 
dated prior to     May 17, 2002, did not demonstrate an 
intent to raise an informal claim for PTSD.  Therefore, the 
Board finds that a formal or informal claim was not received 
prior to the claim filed on May 17, 2002.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an effective date prior to May 17, 
2002, for the grant of service connection for PTSD.  


ORDER

An effective date prior to May 17, 2002, for the grant of 
service connection for PTSD is denied.



REMAND

Reasons for Remand:  To provide the veteran with a proper 
VCAA notification letter, to afford him a more recent VA 
examination, and to obtain current treatment records.

As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A.   §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the veteran has not been adequately 
informed of the notice provisions in connection with his 
claim for a higher initial evaluation.  In this regard, the 
record contains a letter dated in July 2002, which discusses 
what evidence is necessary to substantiate his claim for 
service connection for PTSD. However, as pointed out by the 
veteran's representative in June 2004, that letter did not 
notify the veteran as to what evidence is necessary to 
substantiate his claim for a higher initial evaluation.  Nor 
did the letter tell him to provide any evidence in his 
possession that pertains to the claim.  The Court has 
indicated that such specific notice is required to comply 
with the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.  

In addition, the Board notes that the veteran was afforded a 
VA examination in October 2002 in connection with his claim 
for service connection for PTSD.  Following the grant of 
service connection by the RO in a November 2002 rating 
decision, the veteran expressed his disagreement with the 
disability evaluation assigned his service-connected PTSD.  
The veteran's representative submitted a statement in June 
2004 claiming that the October 2002 VA examination was 
inadequate for rating purposes.  The Board also notes that 
the veteran has not been afforded a VA examination to 
determine the current severity of his disability. Therefore, 
the Board is of the opinion that a more recent VA examination 
is in order in this case for the purpose of ascertaining the 
severity and manifestations of the veteran's service-
connected PTSD.

Lastly, the Board notes that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the claims file does not contain any treatment 
records pertaining to his PTSD dated after August 2002.  As 
such, the evidence of record does not appear to include the 
veteran's current treatment records.  Such records may prove 
to be relevant and probative.  Therefore, the RO should 
attempt to obtain and associate with the claims file any and 
all treatment records pertaining to the veteran's PTSD.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should send the veteran a 
VCAA letter in connection with his claim 
for a higher initial evaluation for 
PTSD.  The letter should inform him of 
the information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim.  The letter should also include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
PTSD.  After acquiring this information 
and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be 
made for VA medical records dated from 
August 2002 to the present.

3.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his depression.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected PTSD.  The examiner should 
also report all signs and symptoms 
necessary for rating the veteran's 
depression under the General Rating 
Formula for Mental Disorders, and he 
should comment as to whether the veteran 
has occupational impairment due to his 
service-connected PTSD.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


